                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                   5: 19-cv-00467-BO

JUSTIN J. WHITE,                                      )
                                                      )
       Plaintiff                                      )
                                                      )
V.                                                    )
                                                      )      SECOND
VANCE COUNTY, NORTH CAROLINA;                         )      AFFIDAVIT OF
VANCE COUNTY SHERIFF'S OFFICE;                        )      PETER WHITE
PETER WHITE, in his official and individual           )
capacities; LAWREN CED. BULLOCK, in his               )
official and individual capacities;                   )
WELDON WALLACE BULLOCK, in                            )
his official and individual capacities,               )
and WESTERN SURETY COMPANY                            )
a division of CNA SURETY,                             )
                                                      )
       Defendants.                                    )


NOW COMES the affiant, Peter White, and, after having been previously sworn, states as

follows:

       I.      I am over 18 years of age, do not suffer from any disability, am competent to

make this affidavit, and have personal knowledge of the facts contained in this affidavit.

       2.      I am the retired Sheriff of Vance County. This second affidavit supplements the

testimony I gave in my deposition of February 26, 202 1, and in my previous affidavit, which was

dated March 23, 2021. I am providing this affidavit because I was not asked about these facts in

my deposition and T am responding specifically to allegations made in the Plaintiffs Summa1y

Judgment Response Brief, which was filed on April 20, 2021 .

       3.          The plaintiff refers to disciplinary action that I took against a lieutenant who

served in my office. The lieutenant, who is white, was at a traffic stop and came into contact




       Case 5:19-cv-00467-BO Document 75-1 Filed 05/03/21 Page 1 of 3
with a young woman he knew. He joked to her about taking her top off. She did not complain

about the comment, but told a friend about it, and the friend told someone else. At some point

the woman's step-father called and reported the comment. The woman never complained. We

looked into the complaint, and the officer admitted making it and apologized. The comment was

unprofessional, but the officer never touched her, or offered or threatened to touch her, so the

description in the plaintiffs brief of this incident as a "sexual assault" has no basis in fact. Prior

to this incident the officer had an unblemished record, with no disciplinary problems or

complaints, but I suspended him for 30 days without pay, demoted him in rank to sergeant, and

reduced his salary significantly. The officer returned to duty and never had another problem or

complaint.

        4.     The plaintiff's brief refers to a car accident involving a Hispanic man.          This

accident occurred at the county dumpster site one weekend when the sheriffs office was closed.

I happened to be in my office at the time and was getting ready to leave when two women

approached the office and tried to report the accident. The women, who were black, had driven

to the sheriff's office and pointed to the damage to their car, which was obvious. The driver had

already left the scene. I did not know that the driver was Hispanic until well after the accident,

but his race was irrelevant to the issue, as was that of the victims. The plaintiff, who had had

been called to the scene, had not charged the driver, and he drove up and told me that he did not

issue a citation because he did not have a ticket book. I told him that he could take out criminal

summonses on the driver. The plaintiff did not have a ticket book because we did not want him

stopping cars for minor traffic violations, but in this case the fault was clear-cut and the plaintiff

should have charged the driver. I left the office and did not think anything more about this

incident until the plaintiff brought it up in this lawsuit.




       Case 5:19-cv-00467-BO Document 75-1 Filed 05/03/21 Page 2 of 3
       5.      As T stated in my previous affidavit, all deputy sheriffs under my tenure were

hfred at-will and no one was ever given an employment contract. The platntiff's brief claims that

Argretta Johen, the county's director human resources, signed an employment contract for his

employment, but she did not and this would have been conh·ary to state law and to practice.

Neither Ms. Johen nor any other county official was involved in my decision to hire or fire

deputy sheriffs, so she could not have been a signatory to an employment contract even if one

had existed.

       6.       Finally, the plaintiffs brief also makes, for the first time in this case, an allegation

that a white deputy received his firearm before black deputies, including the plaintiff. I have no

idea what the plaintiff is referring to, and I am not aware of any delay in the plaintiff's receiving

his firearm. Deputies were given their firearms as soon as they qualified on the shooting range

or there was a record of their previous qualification. No deputy was ever sent on patrol without a

firearm because it would be po.intless to do so. I wanted deputies on patrol as soon as they could

serve, and it would have been counter-productive to hire one and not give him a firearm.

        This is thcJ.Z day of April, 2021.


                                                                        PETER WHITE
                                    ,,,\ \\\\\\\111//f/1
                                                 I       It;
                                  ,,,," (_?-\J LL t-       1 111
                                     't-v            c ...     //
Swom_,tsi_ and subscribed bef~~ ~e            .              '?~
t h i s ~ day of April, 20~ UJ t,1otaf'/ ?\l'o\ic              -::
                              =z4           ~ance
                                            count'/
                                                                   Z=




      Case 5:19-cv-00467-BO Document 75-1 Filed 05/03/21 Page 3 of 3
